OFFICE       OF THE        ATTORNEY        GENERAL         OF TEXAS

                                            AUSTIN




Mr. Tom Whoat
00~emor'a orrio
Aurtln, Texas
Dmu Sir:

            wo are in reoelpt
reward, toasther   with your letter   as
you regarding   payment of the -ward.
                Artiole        1007    or    the
prorid.

                “‘ra8    -u             Y


          ortar to be p




                                                              00vuEor  w. Loo O'Dmni.1,
                                                              a or $250.oo vor th0




                                       aafd fu&tire          within     ona year   from

                              ter,two por80na, Ruddy Asker and T. R.
Powlor,      Jr.,   aought      a8 the au0 la murbermra or Robortaon,
worml
    pprehoa&U an4 blivoro4                           & to the hand8 or the Sheriff
or Lwr        ammt~           lkxu.         The       it   appear8     that   Shim do-
llru~ ~88 mot hnrido the 1Y 1 dooror Luur a01111tp,wo
Mr. Tom   whoot,   Pogo 2


think tho oIroum6Sanoor pamludod a 1lt;ral eamplIu~o with
0ondi01on 0r tho offor, It lp p o o r that
                                       o   dolIror~ or tho two
ru&tIroo was 8otually m6d6 to th6 sh0rirr 0r Lamarcountp-
but that, by rosson  Of his Ioar that mob rlolo,noo eight OO-
our ii tho fugltlwio wuo returns& to Lamar County, the
Sheriff took the prloonoro to Dallas County ror oorokooplng.
Thor6 was in our opinion,   a lubotantlnl oorpllancowith
this condition.
          IItdoor not lppou frap tho ill0 that Aokor and
?owlor have boon oonti~tod  O? th6 murder of Robutoon.   YOU
adrloo that both aro io.tho poaItontIar~. xt d000 not rob
low, noooooaril~,that they wore Ino6rooratod   pursuant to
tholr oonrlotion ror the murder or Robortoon. It must ap-
poor with oortalnty that they havo boon oonrlotod of that
rnurdor--6166, as pointed out In our opinion MO. o-3087, the
oonditlon upon which the roward IO payable has not beon mot.
             Ass        the     JOur              ooarIrmplar
                                       lnwotigotlom
lur mloth
        o a t
            th
            -fne        roroorotIon
                                 ot            AOk6r and ?wlor
                                                           in tho
ponltoatlur Io pmmmt     to        a OOnriotIon iOr the 38twdor or
Robortoon, tho quoatlon thonlo prooontod: Has the r6word
beon earnod; ii 80, by whom, and In what amounts to aaoh?
             At tho   outset,    It appoara conolusIvelythat tho
poroono partlolpatlng       In tho orrest    of Aoker woro not par-
tlolpaato   in tho arrest     or Powlu,     and rioovwom.       Qoaoo-
quontly nolthor sot of olaImnt6, alone,            6atIofIod    tho ooo-
dltloao   at the rowmU, Upon prinoiploo           ana6tinood br author-
It188 horoinaftir      to bo oltod,, thororore,      a oaoo 10 prooontod
for oqultablo     apportlonmont     or the total   snout     or the reward
ofrored botwoon thooo partlolpatlng          in ths arrest     or Aokor
and thoso partloipating       in tho arrest     of Fowlor. :inoo thoro
18 nothing to suggest any poooIbIllty           of dlopulty     in tho
value or th6 roopootlro       sorvlou     (and we can oonoolro or
none) tho oaao appoaro an apt on6 ror the application              oi
the prlnolplo     WBqualIb7 IO lqultf’.        Henor, in our oplnlon,
the rewordrhould bo paid *125&O to the apprehondoro or
Aoksr and $125.00 to tho apprehenders           or Fouler.
          In 6otormining            or rho lo onti8lod to
                         th@ qaoatlon
the rworb ror arm8t* l8oh tugitiw, onu,ir mora tlun
ono lo lntltlodte o&o In thr mnrd   rer ona fu&tIn, how
much should bo wardo& to lmh poroon                   00 entltlotl,
                                                                  8 aoro
difficult problm  1s pra6ntod.      Rowovor, no are not without
authority in the reported  dooiolons   rinnounofnlr, the rules by
which tho problem may be ~solvod.


                                         Y
Nr. Tam Whoat, Pa6a 3

                                                        ‘.,




&dInarll~      ouoh oftloor8     may not bo paid rewards for oorv-
loos rendered in line of duty, upon grounds or public
polloy.     Henoe it f’roquontly       beoomeo nsososory to dotor-
mlno, when ouoh ottiooro claim rewards,             whothor the aoto
perrornod and oonotltutlng          the basis for the claim were
within or without the ooopo or tholr orfIolal                duties.     Not
60 hors, houotor,      for this rwud        was orrorbd by the Govor-
no rPm&or otatutorr luthorlt~, and the proolaaatlon                  aid
not lxoludo poaoo orrlooro notingIn the dIochorgo or their
dUtl fr=     the olaoo Of poroono who might earn the rowad
by performing      the required     omIoo.      Under the ootabliohod
exception    to the gsnoril      rule,   thmt an orricer 0t6y rO06i~o
a reword otisred      under legiolatlte       authority,     though ho
porroroko the oorrlooo       roquirul    In line or duty, unlooo by
the torMo or the oilor ho IO lxoludod rrom thm olau                   of
  ormoM *o uj ouopt it              it booaao     UnoooaMry       In thI*
f notan.    80 dobnIao       lddhu      u&o ofTIouo      Involwd     wore
lotIIlg In line a aar. (8.0 QILI:opIaIon No. o-1622 irr
autherltloo     than   oltod--oopy      of whloh lo ottaohod.)
             The fOllOwIng     authorltloo     will   be helpful    in do-
tormlnlng    the quootlono     romatning to bo dloouooodr
             Whoro robborm wore bolng purouod by putloo  work-
Ing Indopondantlp    Or l06h 0th~   one who first saw robbers
an0 la attalmptlag to offoot thofr oapturo drove them into
tho hands of othoro, %t boll@ &oar that but ?or his par-
suit they Would U0t h6VO beUI OaptUm    ih that p1000 WI
manner, hold lntltlod   to ohore In reward ofllorod ior cap-
ture and oonrlotlon   of robboro. Cotton T. Downs, (Ark.)
271 S. w. 340.
           One who rurnlohed      lnrormatlon  which lad to the
capture of prloonoro     lo lntltlod    to an lqultobl~ portion of
tho reword otierod’tor     the obptore or the prisonore      though
not sating l otlroly   in oonoort ;;Ith those who ootuaily      oap-
turod the prioonoro.      w            ouaty t. Xoteo, lt al, 208
P. 761.
             Whuo     the aervloom mquootod In an offor ot              ro-
ward us     or b ohuao*u       md uo mod0 under oIrsuamturooo
that roqulrr or ponit   tho oeoporotion  ot mmorouo indl-
vidualo ror the looompliohmont   or the doolrod rooult, as-
rorol parsons by oonoutod   lotlon soy join in ~perronafng


                          .
lorvlooo rhoreby that r r o ult
                              lr o b ta ined,and thuo booome
lntltloa to the wuu4,    In whloh om    tho nnrd lo to k
dltldo& maon thma rooording to the relative     veluo ot their
eorrloeo, 34 Cyo. 1750; 23 R.C.L. 1133; IXkhorn Valley
Lodge v. Iludaon, 59 Nob. 672, 81 K. -‘. 859; Jenvrln v. Tom
of E:xo%o~,48 N-H. 83, 2 An. Rep. 185; !%'ergO  V. AY4AU, 43
Row. Proo. (N.Y.) 193.
           “The evldenom eeteblioheo      thut, with the exooption
or Rtoinor, the oleimento      to whom the olroult    oourt me&o
lwordo aotod in oonorr* in df00tiing the oaptura of Bmrt         ma6
own. Tho lo to of eaoh ,oontrlbut.od      in BOIUGaprxeoloblo   na-
oure in brlnglng    about the doolrsd reeult,      end the eats oi
rll of thea. toaether    produoed that rbaul’c, thereby entitling
eaoh to partialpate    in the reward.
              “The olaimadt
                        ‘teiner did ;~t sot in concert with
the others who effected the oaptu?w of the fugitimo.   He
furnlohod the purowro with the firot   luthentlo lnfonrmtlon
they hod obtalaotlooaooralng tho whrrvbouto of the tugl-
tlveo,   but ho did not toko     up the pursuit.     Fteinor  pe4rformd
the lnltlol    art or oonloo in tha ocrlsa at dots performed
whloh led lnmdlately       to the oapturs of Fart and Own. . . .
That lnionaation    contributed    proximetely   to the oepture of
Hart end Owen. ?talnor       has e persuasive    oleln   u:xM~those to
whom ho gate the informationto e portion of the rewerd, whloh
in   equity   end good oonoolonom ohould he rooognleed.
            WIOI-O ore 08808 holtllag   that, where the effort8
of aevorrl   ol~imantowho bid not sot in oonoorfi oontrlbutod
to produce the desired     result,  the reward In a proper aaee
will be apportioned     equitably  monr: them.    23 T;.C.L. 1133;
Bloont1ej.d v. N&lonoy, 176 i:loh. 548, 142 3.“;. 785, Ann. COO.
1915 D662.,end note4 i&u~ v. Bank, ll?        ie. 537, 95 X."~. 969,
99 Am.   3.  Rep. 1012.
            “The iundo ore in oourt one all partlao      ere before
tb oourt.     Ylthout ldoptlng   the dootrine  of the  authoritleo
laot oltrd for applloetlon     in aU eeeee, WChold thot ?trlnrr
is entitled   to an lqultsblm portion    of the rewarda.
              Vha opportlonmnt rarde by the olroult oourt      takoo
into oonoldorotlonthe rolativm value of the asrvioeo          of the
reopeotlto rlrlmnts, and we think awards to eaoh the          oharo
to whloh he is equitably entitled.” m.




                                                  i
Afr. Tom Wheat,      Pago 5




            The prlnolplas  upon whloh the above deolslono ara
prrdloated   are rooognlzed  by the Texan courts.  In the oese
;f,TobiA   T, MooComb,156 f'3.T.
                             1 237, the ?an Antonio Court of
   n     Appoalrnraid:
           *It lo mottled,  ls ltatod above, that a nuder of
paroono, llthor worklngg togetheror oepar8taly,    may rondor
oor~looo OS ouoh a nature,   and 80 oomply with the tenno of
the offor,  am to entitle them laoh separately   or all jointly
to share in the nerd.      maA the evidence showa that    no one
of tha oloimnto fully met ths raqulrcmsnta     of the offar of
reward,but that thafr lffo r tooomblned fully oomplled with
lto terms, though they mm worklna separably and won wlth-
out kaowlod* oi rroh other they may noelra 0 dlvioion of
the romrd la pro)ortlonto their oorvlooo. What oor~looo
WWQ nn4w0d and whet proportl~n or the rouaralmh ohould
roooln         are quwtlono for the jury to determine tran the mvl-
danor under lp p r o p r la te
                          ohargao     from the court.   (Citing
authorltlao)n.
          @A@OtiOAO of faot and matters    %noolvlng the exer-
0180 o? $&-At     and dloontion  oannot be deokdad by thin
Dapa-t .      Thooa lr( mrtkro aloh    address thamsslvoo   ox-
olualvolyto aho 0rii0181 ar dopartmontvo8tod with the *u-
thorlty by lrr to dotetine            them-in   this inrtanoe, the
Governor.    Henoe we oxprsoa no opinion as to the oredlbllity
or wltnesaee    taRtiiyiAg by affldavlt     in suyport of these
claims,   wa do not attempt to resolve      conflloto  in their
stat0r.snt0,   end we  do not express   nny   opinion en to the
relative   value of rrarvloes rendered,     upon which fl!)nortion-
rr.ent of the rewar6 will be made.
                 Fran the    lr lleno e
                                      auhitted,   it appears that    th*
apprehenolon        of the    fu&ltlve Aokmr ooourred as followa:
                 On the 11th or Ootokr, 1940, in Can Jaolnto
       iyty,        TmUo,,foa 8. -a,       hwlng 808~ two 111)n
                 8 mod8 noor him hau who he belfoved to Ee
                    thorn A&or and Fouler,notltld, thpgh
       h%              R. A. Wilson, nhorj:ff Eoguo of




                                         c
. .   -




          Mr.   Tom whoat,    Pa@     5




                 Jaolnto county,          rolunt00rin(l   to load the 0rri00rs
                 to tha plaoo whore ho had la o n Aokor and -1.r.
                 Sharii?  Hogua oalloI      the Shorti?    o? Walker County
                 ?or aaaistanaa. At a point no.ar the hl.ding plaao
                 a? the ?ugitltaa,      the rollowlng     men assembloQ:
                 ;he~~;:  Jj C. Hogus Jr., and MS deputies            Dovle
                             , T”. Norr~son      and 0. c. ~30drurr;
                 Flofl Firrla,     Constable:    Preolnot   1, “alker County,
                 Texas; A. F. Herrington,        Cog ‘$geant, yryune “tate
                 Prison Farm; V’ G. MbConnol Chic? Deputy Shari??,
                 qalkor Cou&'and         Joe R. Villaon.     Vllaon wtis sent
                 ror by Shorl?? Hogua to lead the eearohers           to the
                 plaoa whore he had aeon Aokar nnci Fowlsr; Farrla.
                 was asked by Hague to jaln them in the nearoh.
                       By mutual agreeaant, the m+tt;lldivided. Into
                two groupt3,one group to work up one ban;: ot the
                oreek and the other the opposite   bank, toward
                the plooe where Wllaon had dlaoorerad the ?ugl-
                tiraa.    They fluahod Asker cmd rowlor; Powlor
                laoapo4~ Aoker uma ~apturok   It aaaa 080 PIPS-
                 kr or tha poou held l gun on Aekor; another
                 aaareho4 hlsqanother put the handouffs on him;
                perhaps et.111       another SoraWly   pleoed him under
                srroat . The        avldonoe as to this phase 1s oon-
                fliotlng,    but     in the view wa take of the matter,
                the oonfllot        on this point is Waterlal.
                      m      lvidonc#       lloarl~ lndloatea that Joa R. Wilson
          furn1ah.dlniormtion              whloh 1.d dinotlJ to thr oOptun o?
          Aokar; that ha llkatiu             ‘IISan aotira partlolpant in the
          group of men by Whom the aotual apprehension       was l??eo ta d.
          The evidence   likewise olearly   reilsota that, by m,utuaZ agree-
          cant, expraaa or taolt,    ell the man pertlolpating    as mombe~s
          of the poeaq ware anga 6 in II oonoerted aotlon,       in a joint
          entgrprlse   having for r to purpose the traoking    down and ar-
          rent or Aoker and Fouler.
                     This being the oaee, it is lmmaterlal   that one o?
          the group l??aotad the aotual phyaloai  apprshenslon    o? Aoknr.
          flia aot in that reapeot lo the lot of all the partlee    to the
                  aotlonor joint enterprise, an4 boosnot oonfer
          aonoertad
          upon him a r-t   to tha rouard to the lxoluaion OS the others.
          All arm lntltlad to nbara in the reward, and unbar the olrour-
          ltanooa dotalloilit would seen that dl??erenoaa, ii anr, l.n
Ur. Tom Yhaat,      Pago 7


the ralatlta value of the @en1088 randarad by all aavo
lVllaonera 80 alight as to ba lmatarlal on tha quaatlon
0s apportionment. Wilson, hawmver, not only partlolpated
a8 a member of the poaaa making the hotunl arrest,  but ?ur-
nlahed the original    ln?ormatlon     whioh proxlmatelp      led to
the arreet.    Yhathar, by virtue      o? this fsot,   ~':lls~n*a.~erv-
Ices wore of greater    relatlve    ralua,   so that he Should re-
oalie a larger proportion       o? the reward, end, l? 80, the
amount br whloh his portion       should exoaed th a t   lwar4ed to
the others,   praront quoatlona     of foot whleh the bovarnor,
not thla Dapartmotit,   has axolualre authority to daol48.
             From the etldanoa before us, it appaara that the
arrest    of Fouler ooourrad nubatantlally as followtir
               At 2 6.~.     Rmlay,      Ootober    13th.   1940,   Lewranoe
Norakoakl of New Warerly, Walker County, Texan, while halp-
lng barbaoua meat for a ohuroh plonlo,     aaw a atrangar lolter-
la6lnthaah8Aowa.       The ltrakuer   lakad him for a light   ad
whllm lxta@iy    the r&d ot hla burning ol~tlntte    for that
purpoma.Hovako&l    noognina4,   in the glare 0s the aigntta,
the foe) o? the atraqpr as that of Fowlar 'as it appaarad
in a ra4ant newapapar photogrwh     which he had seen.    Nova-
kook1 sought the loos1 deputy ahsri?? VJ. Ball,    and told him
o?,aealng  Fowler.   Ball soarohed ana did not rind Fowler;
Norak08kl told him Fowlar had gone down the Mleaourl Paol?lo
traoka toward Wlllia     and took Ball in his oar two tiles
down the traok tow&      Ulllla  wharm Bell got out walked
down tnaka   ticmud HOWWave&,       mat a nd lmatd     Parlor,
rotunto& with him to Naw Wata'rloy,16adod hfm into Norako&l*a
oar, and Norakoakl took them to Huntsville,     where Fowler was
ulaoed in oounty jail to await arrivnl     or the "herlff   or

               The foregoing        1s Norakoakl~s  rornion,        whloh IS sup-
ported    by the   arrldarlt        0s Toney Gregory.
               The roralon     0s    'II. Ball   18 as rollowar
               ml1 8aya a                of boy8 oame to hfm and told him
there    ma    a "a\upiQhUO =s 0        rOOteP  hoar the ohuroh and that
they     lootsawhim go id tha Usmotion of thr @II            Ball oak.6
*art0      *    ahowhimtha          pormenand
                                          tharro?um&; Ball want
a nd a o nr o h o adn4 la ld no t fl84 the p o r a o n~
                                                      sa w ma mamo r a
people and they told him thaf saw a poraon walklq             on the
!.I*.   Tom ':lhoat,   Pago 8


railroadtraoki     at the roquaat of Bell one of the parties
oarrio        fn his oar down road t*p mllea;
             hi8                                 Ball got’out,
la k a tha
        d othara to go with him, they refused; Ball walk06
down ral~oa4    traok,  arreated  FoWlor, brought him to Now
Warerlay;  there Wobtalnaa a oar and drlveP      and dellvared
Powler to Jell at Huntarllla     to await Yherl?? of Lamar
county.
             thua lpprua thei thera la no dispute in the
               Xt
lrldonaa that Ball alma l??aoted the ph~aloal tklng or
Foulor.    Tho only doubt ralaod la as to Warakoakl*a ooanao-
tlon with the tranraotlon.      I? Nwakoakl~e ltatawnt      la oolc
reot,  it lppaara that he reoognlaed     Fowlar and oommunleated
hla ln?ormatlon    to Bill,  a deputy aherlrr,   with the intent
to oauaa ?oWler*a arnat; that ha ?urnlshed Bell aaalat~noa
br way of 'further lnfomatlon     and otherwlae,   but not to the
point of partlolpatlryin the aotual aearoh, with its attead-
ant phyalaal    risk. I? Novakookl*a atatomant~be     true,  it
aaru~o~r~thla~o~U~~~o~~~d9rod-
ntaly uu804 t&a mat     br Doll Isd b la wrtitlbd to aharm
in the ramaH ta tha oxtontof tho proportlmmte.valua 0s
the sa r r lo alontighted
                a              by him toward tha BP rahonslon of
Bowler.   Novakoakl*a    failure   to partlolpatawPth Bsll in
the aotual searoh doon not de?aat his olalm to a part a? the
reward, but la a ofrrumatanoeto be oonsltl@red by the Oover-
nor in detarmlnlng    the equitable    proportion to whioh he la
entltlab.
            On the other hand, while Bell*@ ltatomont la not
rlatly   oontndlotory ot Novnkookl*a,it la, though general
in its~ etatamnta,   of auoh a nature an to oaat doubt upon
the authentloltyof the atatamantanede by I'iovakoakl.       Bell
does not mention Novakoakl, but a rou o? boyn; 88 oomunl-
oatlng to hln, not an ldentitloatlon 9 o 'Poulor, but a mere
suggestion   of the preaanoe of a naunploiou~oheraoter"     st
the ohuroh; Bell speaks Of waom mora people*--not     the boya--
a)~aarlalng him that the tugitlre    had Bone down the railroad
tnoka;  he does not lven identify    Nwakoskl as the driver or
owner of the oar whloh took him downthe traoka,    OF hauled
him and the prisoner to Ihultstlllo.

           The quartion of Nwakoakl*a partlolpatlon,tha
natura and extant thoroor, la a pure puaatlon 0s fast, rhlah
thla Departnnt   oannotsolve. To laalat the Uovemrer la
...   -                          Mm                                               ‘b
                                  .




          Mr. Tom    %eat, Page9

          doterpining     it,   we rri&t       8wgo8t      thet      Rell    be oalled     upon
          ror   a moxu dotalhd      utatmont            undbz   oat       aad    that both ho
          and Novakoaki be a&d    to 8uwtl Noh further supporting
          eridenoe a8 may be available  to them, from other witnoesea.
                      Pinally,m   oall    your attention   to the fact that
          the stetute provides ior the paymeat or the rewed           “upon the
          oertltioate    of the Governor reoiting      the taots whioh entitle
          auoh parson to reoolre     it’.    It would aeon, thererore,     that
          the rindlag Oz the Ootrraor upon the feota, and hla doolsloa
          ai to l  pportiommnt   0r the reward, ia oonolurlre.        Nata   v.
          Dlnkiar, 77 lflaa.874, 27 30. 832, where, in an aotion againat
          the f%ate to reower a reward orferod by the Cmernor, the
          oourt aaldr “The offering        or rewards   end the payment or them
          are matter8 lntr u6t.d    aolely to the dlaoretlan     of the GovemoP
          and hla notion “oannot be ooeroad, nor oan the errect or his
          reiuaal to lot be evaded by an applloation         to the judlolal
          departiont    or the government*.
                        We retura   pur        fllo     horedth.
                                                                       Yours tory        tru1j
          Al?PROVl?D
                   ?JOP26,       194l                           ATTORN???m3%RAL           0s     TKXAS

          (algad) Orover 5:ellora
          YI.l?nT MSIWrANT                                      BY                        (Uuod)
          ATTORIEY   dlQRAZ                                                       R. W. Felrehlld
                                                                                         haaiataat




                                                                                       APPROVED
                                                                                       OPINIQJ